                                                                                                  Electronically Filed - Greene - May 17, 2021 - 05:54 PM
                                                                        2131-CC00545

             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

SPRINGFIELD REMANUFACTURING )
CORP.,                      )
                            )
     Plaintiff,             )
                            )
vs.                         )                    CASE NO. _____________________
                            )
LEADING EDGE POWER          )
SOLUTIONS, LLC.,            )
                            )
and                         )
                            )
BP-LEP HOLDINGS, LLC,       )
                            )
     Defendants.            )

                                PLAINTIFF’S PETITION

       COMES NOW Plaintiff Springfield Remanufacturing Corp. (“SRC”), by and through

counsel, and, for its Petition against Defendant Leading Edge Power Solutions, LLC

(“Leading Edge”), and Defendant BP-LEP Holdings, LLC (“BP-LEP”), states as follows:

       1.     As further detailed herein, SRC agreed to manufacture and sell to Leading

Edge, and Leading Edge agreed to purchase, certain Products (the “Letter Agreement”).

Thereafter, in an Assignment and Assumption Agreement (the “Assignment”), Leading

Edge assigned its rights, obligations, liabilities, and interest in certain Purchase Orders

and Invoices issued pursuant to the Letter Agreement to BP-LEP.

       2.     As further detailed herein, Leading Edge has no legal right to seek remedies

pursuant to the Letter Agreement relating to said Purchase Orders and Invoices because

Leading Edge assigned its rights, obligations, liabilities, and interest in said Purchase

Orders and Invoices completed pursuant to the Letter Agreement to BP-LEP, and SRC



                                         Page 1

       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 1 of 21EXHIBIT                 A
                                                                                              Electronically Filed - Greene - May 17, 2021 - 05:54 PM
has fully performed the Letter Agreement with regard to said Purchase Orders and

Invoices.

       3.     As further detailed herein, SRC is entitled to declaratory relief (Count I).

Additionally, SRC is entitled to damages due to Leading Edge’s breach of the Letter

Agreement (Count II).

                               GENERAL ALLEGATIONS

       4.     SRC is a Missouri corporation organized under the laws of the State of

Missouri and having its principal place of business at 650 North Broadview Place,

Springfield, Missouri 65802.

       5.     Upon information and belief, Leading Edge is a limited liability company

organized under the laws of the State of California, with offices located at 1278 Glenneyre

Street #275, Laguna Beach, California 92651, which can be served via its Agent for

Service of Process, Dag Wilkinson, at 34145 Pacific Coast Highway #200, Dana Point,

California 92629.

       6.     Upon Information and belief, BP-LEP is a limited liability company organized

under the laws of the State of Delaware, with offices located at 2305 Cedar Springs Road,

Suite 230, Dallas, Texas 75201, which can be served via its Registered Agent, The

Corporation Trust Company, at Corporation Trust Center, 1209 Orange Street,

Wilmington Delaware, 19801.

       7.     Additionally, Leading Edge has contractually agreed to be served via

certified mail, return receipt requested, at: Leading Edge Power Solutions, LLC, 1278

Glenneyre Street, Laguna Beach, California 92651, Attention: President.




                                         Page 2

       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 2 of 21
                                                                                           Electronically Filed - Greene - May 17, 2021 - 05:54 PM
      8.     Additionally, BP-LEP has contractually agreed to be served via certified

mail, return receipt requested, at: BP-LEP Holdings LLC, 2305 Cedar Springs Road, Suite

230, Dallas, Texas 75201, Attention: Aleksander Szewczyk, with a copy to: Block Garden

& McNeill, LLP, 5949 Sherry Lane, Suite 900, Dallas, Texas 75225, Attention: Warren W.

Garden, Esquire.

      9.     This Court has subject matter jurisdiction over this matter pursuant to Mo.

Rev. Stat. § 527.010.

      10.    Jurisdiction and venue are proper in this Court because Leading Edge and

BP-LEP have contractually consented to jurisdiction and venue in the Circuit Court of

Greene County, Missouri, and have expressly waived any objection to jurisdiction and

venue in this Court.

      11.    Moreover, Leading Edge and BP-LEP are subject to personal jurisdiction in

the State of Missouri as this action arises out of Leading Edge’s and BP-LEP’s contacts

with Missouri, in that it concerns contracts entered into and performed in the State of

Missouri.

                       ALLEGATIONS RELATED TO ALL COUNTS

      12.    On or about May 23, 2019, SRC and Leading Edge entered into an

agreement (the “Letter Agreement”) in which SRC agreed to manufacture and sell to

Leading Edge, and Leading Edge agreed to purchase, certain Products pursuant to the

List of Products and Prices and the Terms and Conditions of Sale incorporated into and

included with the Letter Agreement. Upon leave from the Court, a copy of the Letter

Agreement and the associated List of Products and Prices and Terms and Conditions of




                                        Page 3

       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 3 of 21
                                                                                                  Electronically Filed - Greene - May 17, 2021 - 05:54 PM
Sale will be filed collectively under seal, due to confidentiality concerns, as Exhibit 1 and

incorporated herein by reference.

       13.     As referenced in the Letter Agreement, Leading Edge and SRC worked

together to design and prototype the WP13NG-US, a 240kW prime power, natural gas

generator unit (the “Prototype Unit”). Letter Agreement at 1. The Prototype Unit was one

of the Products constituting the subject matter of the Letter Agreement. Id.

       14.     SRC did not agree at any point to manufacture, design, prototype, or sell

generator units intended to operate at 240kW continuously, as opposed to at 240kW

prime power.

       15.     As referenced in the Letter Agreement, Leading Edge reviewed and

accepted the Prototype Unit and the associated documentation and certifications. Id.

       16.     The Letter Agreement also permitted Leading Edge to issue purchase

orders to SRC for the purchase of additional Products, both Units and Service Parts.

Letter Agreement at 1, 3, and Exhibit A to the Letter Agreement. The Letter Agreement

acknowledged that any purchase orders issued by Leading Edge were firm commitments

to purchase the Products described therein.

       17.     Having agreed that the Prototype Unit satisfied Leading Edge’s

requirements, Leading Edge, pursuant to the Letter Agreement, issued three (3)

Purchase Orders to SRC, dated May 30, 2019, pursuant to the Letter Agreement, for a

total of fifteen (15) additional generator units and fifteen (15) additional electrical control

boxes (collectively, the “Purchase Orders”). Upon leave from the Court, the Purchase

Orders will be filed collectively under seal, due to confidentiality concerns, as Exhibit 2

and incorporated herein by reference.



                                           Page 4

        Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 4 of 21
                                                                                              Electronically Filed - Greene - May 17, 2021 - 05:54 PM
      18.    Pursuant to the Letter Agreement, SRC accepted the Purchase Orders and

notified Leading Edge of its acceptance of the Purchase Orders.

      19.    Pursuant to the Letter Agreement, SRC then manufactured the fifteen (15)

additional generator units and procured and incorporated into the units fifteen (15)

additional electrical control boxes described in the Purchase Orders and delivered the

same to Leading Edge at SRC’s facility at 4727 East Kearney Street, Springfield, Missouri

65803 in accordance with the Letter Agreement and Purchase Orders. §5 of Exhibit B to

Letter Agreement at 6.

      20.    Pursuant to the Letter Agreement, SRC then issued three (3) invoices to

Leading Edge (collectively, the “Invoices”) relating to the Purchase Orders. The Invoices

were identified as: (1) Invoice 201931768SR, dated June 1, 2019; (2) Invoice

201932400SR, dated June 30, 2019; and (3) Invoice 201933283SR, dated July 27, 2019.

Upon leave from the Court copies of the Invoices will be filed collectively under seal, due

to confidentiality concerns, as Exhibit 3 and incorporated herein by reference.

      21.    Each of the Invoices totaled $671,103.00, and the total amount due on the

collective Invoices was $2,013,309.00.

      22.    On or about February 21, 2020, SRC (as Obligor), Leading Edge (as

Assignor), and BP-LEP Holdings, LLC (“BP-LEP”) (as Assignee) entered into an

Assignment and Assumption Agreement (the “Assignment”), in which Leading Edge

assigned its rights, obligations, liabilities, and interest in the Purchase Orders and the

Invoices to BP-LEP. Upon leave from the Court, the Assignment will be filed under seal,

due to confidentiality concerns, as Exhibit 4 and incorporated herein by reference.




                                         Page 5

       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 5 of 21
                                                                                                 Electronically Filed - Greene - May 17, 2021 - 05:54 PM
       23.    In the Assignment, Leading Edge expressly retained its obligations and

liabilities under the Letter Agreement relating to the Prototype Unit described in the Letter

Agreement. §2 of Assignment at 2. Further, Leading Edge expressly reaffirmed and

retained responsibility for all obligations and liabilities set forth in the Letter Agreement,

including, without limitation, payment of the outstanding principal and interest due to SRC

for the Prototype Unit described in the Letter Agreement. Id.

       24.    In the Assignment, Leading Edge affirmatively acknowledged “SRC/Obligor

accepted, invoiced and fully performed the 2019 Purchase Orders in accordance with the

Letter Agreement.” Assignment at 1 and §5 of Assignment at 2.

       25.    BP-LEP, as the assignee of Leading Edge’s rights, obligations, liabilities,

and interest in the Purchase Orders and the Invoices, thereafter made payment to SRC

for the fifteen (15) generator units and fifteen (15) electrical control boxes referenced in

the Purchase Orders and the Invoices.

       26.    To date, Leading Edge has not paid the outstanding principal amount of

$53,746.00 and interest due to SRC for the Prototype Unit described in the Letter

Agreement, despite SRC’s complete performance of the Letter Agreement.

       27.    Despite Leading Edge’s assignment of its rights, obligations, liabilities, and

interest in the Purchase Orders and the Invoices, and Leading Edge’s failure to perform

its obligations under the Letter Agreement with regard to the Prototype Unit, Leading

Edge, on or about May 6, 2021, made a demand upon SRC purportedly seeking remedies

under the Letter Agreement and applicable law. Upon leave from the Court, a copy of the

May 6, 2021, letter will be filed under seal, due to confidentiality concerns, as Exhibit 5

and incorporated herein by reference.



                                           Page 6

       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 6 of 21
                                                                                                  Electronically Filed - Greene - May 17, 2021 - 05:54 PM
                        COUNT I – DECLARATORY JUDGMENT

       28.    SRC realleges and incorporates herein by reference each and every

allegation set forth in Paragraphs 1 through 27.

       29.    A real and subsisting controversy exists between the parties hereto

concerning the parties’ rights, obligations, liabilities, and interests in the Letter Agreement

and the Assignment, and the parties’ performance, or lack thereof, of their respective

obligations under the Letter Agreement and the Assignment.

       30.    SRC has a legally protected interest directly at issue that can be addressed

by declaratory relief, in that SRC is and was a party to the Letter Agreement and to the

Assignment and is entitled to a declaration of the parties’ respective rights, obligations,

liabilities, and interests under the Letter Agreement and the Assignment.

       31.    A ripe, justiciable controversy exists, in that Leading Edge has made

demand upon SRC purportedly seeking remedies under the Letter Agreement with regard

to the Purchase Orders and the Invoices, despite Leading Edge having assigned its

rights, obligations, liabilities, and interest in the Purchase Orders and the Invoices to BP-

LEP, and despite the fact that the 12-month limited warranty contained in the Letter

Agreement has expired.

       32.    SRC has fully performed its obligations under the Letter Agreement, in that

it has manufactured, sold, and delivered the Products described in the Purchase Orders

and the Invoices, pursuant to the terms of the Letter Agreement, and, as such, SRC has

not breached the Letter Agreement. SRC’s complete performance was acknowledged by

both Leading Edge and BP-LEP in the Assignment, which states, “SRC/Obligor accepted,




                                           Page 7

        Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 7 of 21
                                                                                                  Electronically Filed - Greene - May 17, 2021 - 05:54 PM
invoiced and fully performed the 2019 Purchase Orders in accordance with the Letter

Agreement.” Assignment at 1.

       33.    SRC has no adequate remedy at law, in that an award of damages is

inadequate to eliminate potential future litigation or controversy regarding the parties’

rights, obligations, liabilities, and interests in the Letter Agreement and the Assignment,

and the parties’ performance, or lack thereof, of their respective obligations under the

Letter Agreement and the Assignment.

       WHEREFORE, SRC prays that this Court enter its declaratory judgment (1)

construing the parties’ rights, obligations, liabilities, and interests in the Letter Agreement

and the Assignment as set forth therein; (2) declaring that Leading Edge has no legal

right to seek remedies under the Letter Agreement relating to SRC’s performance of the

Letter Agreement with regard to the Purchase Orders and the Invoices because Leading

Edge assigned its rights, obligations, liabilities, and interest in the Purchase Orders and

the Invoices to BP-LEP; (3) declaring that the 12-month limited warranty contained in the

Letter Agreement has expired; (4) declaring that SRC fully performed its obligations under

the Letter Agreement and the Assignment; (5) declaring that Leading Edge breached the

Letter Agreement; (6) ordering Leading Edge to perform its obligations under the Letter

Agreement; (7) for SRC’s attorney’s fees and costs herein incurred, and for such further

relief as the Court deems just and proper.

                          COUNT II – BREACH OF CONTRACT

       34.    SRC realleges and incorporates herein by reference each and every

allegation set forth in Paragraphs 1 through 33.




                                           Page 8

        Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 8 of 21
                                                                                            Electronically Filed - Greene - May 17, 2021 - 05:54 PM
       35.    On or about May 23, 2019, SRC and Leading Edge entered into an

agreement (the “Letter Agreement”) in which SRC agreed to manufacture and sell to

Leading Edge, and Leading Edge agreed to purchase, certain Products pursuant to the

List of Products and Prices and the Terms and Conditions of Sale incorporated into and

included with the Letter Agreement. See Exhibit 1, to be filed under seal upon leave

from the Court, and incorporated herein by reference.

       36.    In particular, as part of the Letter Agreement, SRC agreed to sell the

Prototype Unit to Leading Edge and deliver the Prototype Unit to Leading Edge at SRC’s

facility at 4727 East Kearney Street, Springfield, Missouri 65803, in accordance with the

Letter Agreement and Purchase Orders.

       37.    Pursuant to the Letter Agreement, Leading Edge agreed to pay SRC

$229,365.00 for the Prototype Unit.

       38.    SRC performed its obligations under the Letter Agreement, in that it

manufactured the Prototype Unit and delivered the Prototype Unit to Leading Edge

pursuant to the terms of the Letter Agreement on May 31, 2019, and performed all

conditions precedent to performance by Leading Edge.

       39.    Leading Edge accepted the Prototype Unit delivered by SRC.

       40.    Leading Edge did not reject the Prototype Unit as non-conforming within

thirty (30) days of delivery. §5 of Exhibit B to Letter Agreement.

       41.    Pursuant to the Letter Agreement, SRC furnished Leading Edge with an

invoice for the sale of the Prototype Unit on January 20, 2020.

       42.    Pursuant to the Letter Agreement, payment for the Prototype Unit was due

on thirty (30) days from the date of the invoice. §5 of Exhibit B to Letter Agreement.



                                          Page 9

       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 9 of 21
                                                                                                 Electronically Filed - Greene - May 17, 2021 - 05:54 PM
       43.    In the Assignment, Leading Edge expressly retained its obligations and

liabilities under the Letter Agreement relating to the Prototype Unit described in the Letter

Agreement. §2 of Assignment at 2. Further, Leading Edge expressly reaffirmed and

retained responsibility for all obligations and liabilities set forth in the Letter Agreement,

including, without limitation, payment of the outstanding principal and interest due to SRC

for the Prototype Unit described in the Letter Agreement. Id.

       44.    To date, Leading Edge has failed and refused to pay SRC the outstanding

principal and interest due to SRC for the Prototype Unit sold and delivered by SRC in

accordance with the Letter Agreement.

       45.    The Letter Agreement provides that SRC is entitled to collect from Leading

Edge interest on the unpaid amount at the rate of one percent (1.0%) per month. §4 of

Exhibit B to Letter Agreement.

       46.    As a direct and proximate result of Leading Edge’s breach of contract, SRC

has been damaged in the principal amount of $53,746.00 plus interest. In addition,

Leading Edge owes SRC for ongoing storage of the Products at SRC’s facility at 4727

East Kearney Street, Springfield, Missouri 65803, other service parts and purchase

orders, other incidental damages, and SRC is entitled to interest as specified by the Letter

Agreement.

       WHEREFORE, SRC prays for judgment in its favor and against Leading Edge,

together with prejudgment and post-judgment interest, for its costs herein incurred, and

for such further relief as the Court deems just and proper.




                                          Page 10

       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 10 of 21
                                                                                 Electronically Filed - Greene - May 17, 2021 - 05:54 PM
                                          TURNER, REID, DUNCAN, LOOMER
                                                 & PATTON, P.C.


                                                /s/ Rodney E. Loomer
                                          By______________________________
                                            Rodney E. Loomer, MO Bar No. 24013


                                                /s/ Jeffrey D. Upp
                                          By______________________________
                                            Jeffrey D. Upp, MO Bar No. 69471
TURNER, REID, DUNCAN, LOOMER
           & PATTON, P.C.
1355 E. Bradford Parkway, Suite A
Springfield, MO 65804
(417) 883-2102 (phone)
(417) 883-5024 (fax)
rloomer@trdlp.com
jupp@trdlp.com
ATTORNEYS FOR PLAINTIFF




                                    Page 11

     Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 11 of 21
                                                                                                    Electronically Filed - Greene - May 17, 2021 - 05:54 PM
                                                                             2131-CC00545

              IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

SPRINGFIELD REMANUFACTURING )
CORP.,                      )
                            )
     Plaintiff,             )
                            )
vs.                         )                       CASE NO. _____________________
                            )
LEADING EDGE POWER          )
SOLUTIONS, LLC.,            )
                            )
and                         )
                            )
BP-LEP HOLDINGS, LLC,       )
                            )
     Defendants.            )

                        PLAINTIFF’S MOTION FOR LEAVE
             TO FILE EXHIBITS TO PLAINTIFF’S PETITION UNDER SEAL

       COMES NOW Plaintiff Springfield Remanufacturing Corp. (“SRC”), by and through

counsel, and moves for leave to file Exhibit 1, Exhibit 2, Exhibit 3, Exhibit 4, and Exhibit

5 to Plaintiff’s Petition under seal. In support of the instant Motion, SRC states as follows:

       1.     On May 17, 2021, SRC filed its Petition in the instant matter.

       2.     Certain materials relating to the subject matter of SRC’s Petition contain

proprietary business and financial information, are subject to confidentiality agreements,

and are protected from public disclosure pursuant to the terms of those confidentiality

agreements.

       3.     It is SRC’s understanding that the Missouri e-filing system requires an Order

of the Court to permit an electronic filing under seal. SRC therefore requests an Order of

this Court granting it leave to file Exhibit 1, Exhibit 2, Exhibit 3, Exhibit 4, and Exhibit 5 to

Plaintiff’s Petition under seal.




       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 12 of 21
                                                                                                      Electronically Filed - Greene - May 17, 2021 - 05:54 PM
       WHEREFORE, Plaintiff respectfully requests the Court enter an Order granting

SRC leave to file Exhibit 1, Exhibit 2, Exhibit 3, Exhibit 4, and Exhibit 5 to Plaintiff’s Petition

under seal, and for such further relief as the Court deems just and proper.

                                                     TURNER, REID, DUNCAN, LOOMER
                                                            & PATTON, P.C.


                                                            /s/ Rodney E. Loomer
                                                     By______________________________
                                                       Rodney E. Loomer, MO Bar No. 24013


                                                            /s/ Jeffrey D. Upp
                                                     By______________________________
                                                       Jeffrey D. Upp, MO Bar No. 69471
TURNER, REID, DUNCAN, LOOMER
           & PATTON, P.C.
1355 E. Bradford Parkway, Suite A
Springfield, MO 65804
(417) 883-2102 (phone)
(417) 883-5024 (fax)
rloomer@trdlp.com
jupp@trdlp.com
ATTORNEYS FOR PLAINTIFF




       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 13 of 21
                                                                                                Electronically Filed - Greene - May 17, 2021 - 05:54 PM
                                                                             2131-CC00545

              IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

SPRINGFIELD REMANUFACTURING )
CORP.,                      )
                            )
     Plaintiff,             )
                            )
vs.                         )                       CASE NO. _____________________
                            )
LEADING EDGE POWER          )
SOLUTIONS, LLC.,            )
                            )
and                         )
                            )
BP-LEP HOLDINGS, LLC,       )
                            )
     Defendants.            )

                                           ORDER

       Before the Court is Plaintiff Springfield Remanufacturing Corp.’s Motion for Leave

to File Exhibits to Plaintiff’s Petition Under Seal. For good cause shown, it is hereby:

       ORDERED that Plaintiff Springfield Remanufacturing Corp. is granted leave to file

Exhibit 1, Exhibit 2, Exhibit 3, Exhibit 4, and Exhibit 5 to Plaintiff’s Petition under seal.



__________________________                                 __________________________
           DATE                                                 Circuit Court Judge




       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 14 of 21
              IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 2131-CC00545
 MARK A POWELL
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address:
 SPRINGFIELD REMANUFACTURING CORP                               RODNEY EARL LOOMER
                                                                PO BOX 4043 GS
                                                                1355 E BRADFORD PKWY
                                                         vs.    SPRINGFIELD, MO 65804
 Defendant/Respondent:                                          Court Address:
 LEADING EDGE POWER SOLUTIONS LLC                               JUDICIAL COURTS FACILITY
 Nature of Suit:                                                1010 N BOONVILLE AVE
 CC Declaratory Judgment                                        SPRINGFIELD, MO 65802                                   (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                             (Except Attachment Action)
  The State of Missouri to:     LEADING EDGE POWER SOLUTIONS LLC
                                Alias:
  1278 GLENNEYRE ST
  #275
  LAGUNA BEACH, CA 92651
     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                              05/18/2021                                     /s/ Thomas R. Barr by ar
     GREENE COUNTY                                    Date                                                   Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                             ______________________________________________________
                   Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                              __________________________________________________________
                                                                                                  Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.


OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-65
                    Case 6:21-cv-03146-MDH Document 1-1 1Filed
                                                          of 2 (2131-CC00545) Rules 54.06, 54.07, 54.14, 54.20;
                                                               06/11/21 Page 15  of 21506.500, 506.510 RSMo
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-65
                   Case 6:21-cv-03146-MDH Document 1-1 2Filed
                                                         of 2 (2131-CC00545) Rules 54.06, 54.07, 54.14, 54.20;
                                                              06/11/21 Page 16  of 21506.500, 506.510 RSMo
              IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 2131-CC00545
 MARK A POWELL
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address:
 SPRINGFIELD REMANUFACTURING CORP                               RODNEY EARL LOOMER
                                                                PO BOX 4043 GS
                                                                1355 E BRADFORD PKWY
                                                         vs.    SPRINGFIELD, MO 65804
 Defendant/Respondent:                                          Court Address:
 LEADING EDGE POWER SOLUTIONS LLC                               JUDICIAL COURTS FACILITY
 Nature of Suit:                                                1010 N BOONVILLE AVE
 CC Declaratory Judgment                                        SPRINGFIELD, MO 65802                                  (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                             (Except Attachment Action)
  The State of Missouri to:     BP-LEP HOLDINGS LLC
                                Alias:
  2305 CEDAR SPRINGS RD
  SUITE 230
  DALLAS, TX 75201
     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                              05/18/2021                                        /s/ Thomas R. Barr by ar
     GREENE COUNTY                                    Date                                                   Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                             ______________________________________________________
                   Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                              __________________________________________________________
                                                                                                  Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.


OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-66
                    Case 6:21-cv-03146-MDH Document 1-1 1Filed
                                                          of 2 (2131-CC00545) Rules 54.06, 54.07, 54.14, 54.20;
                                                               06/11/21 Page 17  of 21506.500, 506.510 RSMo
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-66
                   Case 6:21-cv-03146-MDH Document 1-1 2Filed
                                                         of 2 (2131-CC00545) Rules 54.06, 54.07, 54.14, 54.20;
                                                              06/11/21 Page 18  of 21506.500, 506.510 RSMo
                                                                                     Electronically Filed - Greene - May 19, 2021 - 03:32 PM
             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

SPRINGFIELD REMANUFACTURING )
CORP.,                      )
                            )
     Plaintiff,             )
                            )
vs.                         )                CASE NO. 2131-CC00545
                            )
LEADING EDGE POWER          )
SOLUTIONS, LLC.,            )
                            )
and                         )
                            )
BP-LEP HOLDINGS, LLC,       )
                            )
     Defendants.            )

                                 ENTRY OF APPEARANCE

       Comes now Jeffrey D. Upp, of the law firm of Turner, Reid, Duncan, Loomer &

Patton, P.C., and hereby enters his appearance as additional counsel of record for

Plaintiff in the above matter.

                                             TURNER, REID, DUNCAN, LOOMER
                                                    & PATTON, P.C.

                                                  /s/ Jeffrey D. Upp
                                             By______________________________
                                               Jeffrey D. Upp, MO Bar No. 69471
TURNER, REID, DUNCAN, LOOMER
           & PATTON, P.C.
1355 E. Bradford Parkway, Suite A
Springfield, MO 65804
(417) 883-2102 (phone)
(417) 883-5024 (fax)
jupp@trdlp.com
ATTORNEYS FOR PLAINTIFF




                                        Page 1

       Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 19 of 21
012213432                                            567898 ÿ3225544ÿÿ8ÿ 87


                                                                                 !86ÿ"ÿ56787ÿ#$ÿ!8%8ÿ!86ÿ&8 999
 ÿ()*+,+-.ÿ/+012ÿÿÿÿ3ÿÿÿ45+.+06ÿÿÿÿ3ÿÿÿ74.8ÿÿÿÿ3ÿÿÿ9:0;-,;ÿ<2ÿÿÿ3ÿÿÿ=>+0;            ?6 8 @#%A877ÿÿ/:6:BBÿCDEFGHEIDG/CD
 ÿ                JKLKM99NNOPOÿMÿQ=FRDS5RG/EÿFGTCD<5C9U<FRDSÿVÿ/GCERDSÿGESGÿGU ÿ
                                                                     C/ÿWGM9CQGX
 ÿÿÿ5V ÿb%8ÿu88
 9.+,1ÿY4>4ÿ;:ÿ45+.4ÿ:0ÿ9-24ÿÿ                   Q:>;ÿE-;4ÿG0;>+42[878  E+28.-\ÿI8;+:02[
 9.+,1ÿY4>4ÿ;:ÿF428:0*ÿ;:ÿQ4.4,;4*ÿE:,)Z40;2                                                        A%%ÿ 87
                                                                       A78 
                                                           ÿ
  NO]K^]JNJK ÿG0;>\ÿ:BÿC884->-0,4ÿ5+.4*                                                                                    ÿ
                 ÿ $ÿ"ÿA866 8ÿ#$ÿA $ÿ_8""8$ÿÿ̀ÿ ÿ#86%"ÿ"ÿ@%aÿ%8 ÿb%ÿ58"68ÿ"ÿ!8891
                 ÿÿÿÿÿÿ5+.4*ÿc\[ÿ_bbdeÿefAgÿ̀@@
                   ÿÿÿÿÿI0ÿc4Y-.BÿIB[ÿ!@dhg?bhfÿd&Ag`bA5i`dhg?ÿ5jd@
                 ÿD:;4ÿ;:ÿ9.4>1ÿ45+.+06                                                                                    ÿ
                 ÿÿÿÿÿÿ5+.4*ÿc\[ÿdjgeÿAdfÿfjj&d
                 ÿGkY+l+;ÿ5+.4*                                                                                            ÿ
                 ÿ@%7ÿm#ÿÿÿ@%6""7ÿ@8 91
                 ÿÿÿÿÿÿ5+.4*ÿc\[ÿdjgeÿAdfÿfjj&d
                   ÿÿÿÿÿI0ÿc4Y-.BÿIB[ÿ!@dhg?bhfÿd&Ag`bA5i`dhg?ÿ5jd@
                 ÿGkY+l+;ÿ5+.4*                                                                                            ÿ
                 ÿ@%7ÿm#ÿÿÿ@%6""7ÿ@8 91
                 ÿÿÿÿÿÿ5+.4*ÿc\[ÿdjgeÿAdfÿfjj&d
                 ÿGkY+l+;ÿ5+.4*                                                                                            ÿ
                 ÿ@%7ÿm#ÿÿÿ@%6""7ÿ@8 91
                 ÿÿÿÿÿÿ5+.4*ÿc\[ÿdjgeÿAdfÿfjj&d
                 ÿGkY+l+;ÿ5+.4*                                                                                            ÿ
                 ÿ@%7ÿm#ÿ3ÿÿ@%6""7ÿ@8 91
                 ÿÿÿÿÿÿ5+.4*ÿc\[ÿdjgeÿAdfÿfjj&d
                 ÿGkY+l+;ÿ5+.4*                                                                                            ÿ
                 ÿm#ÿ2ÿÿ@%6""7ÿ@8 9
                 ÿÿÿÿÿÿ5+.4*ÿc\[ÿdjgeÿAdfÿfjj&d
                 ÿI>*4>                                                                                                    ÿ
                 ÿjddÿ!h?gÿAgÿbhfÿinh!ÿAi9ÿ&A@1
                                                           ÿ
  NO]Ko]JNJK ÿQ)ZZÿR22*Mÿ9+>,ÿ=4>2ÿQ4>pÿI]Q                                                                                ÿ
                 ÿ8 ÿhÿ32!&j!00qÿ"ÿr@f@ÿnjfhg?!ÿff59ÿ! 7ÿ768 ÿ6 ÿ6 68 ÿÿ@b
                   "6ÿ"ÿA 8$ÿÿ888ÿ"ÿ788ÿ67898916
                 ÿQ)ZZÿR22*Mÿ9+>,ÿ=4>2ÿQ4>pÿI]Q                                                                            ÿ
                 ÿ8 ÿhÿ32!&j!0qÿ"ÿfAhg?ÿ?ÿ@jsdÿ!jf`ihjg!ÿff59ÿ! 7ÿ768 ÿ6
                   6 68 ÿÿ@bÿ"6ÿ"ÿA 8$ÿÿ888ÿ"ÿ788ÿ67898916
                                                           ÿ
  NO]Kt]JNJK ÿ5+.+06ÿR0B:ÿQY44;ÿ45+.+06                                                                                    ÿ
                 ÿÿÿÿÿÿ5+.4*ÿc\[ÿdjgeÿAdfÿfjj&d
                 ÿD:;4ÿ;:ÿ9.4>1ÿ45+.+06                                                                                    ÿ
                  Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 20 of 21
 71197991678 8167871786879                                                                          213
012213432                                            567898 ÿ3225544ÿÿ8ÿ 87
                  ÿÿÿÿÿÿ"#$%&ÿ'()ÿ*+,-ÿ.*/ÿ/++0*
                  ÿ123435%&ÿ62&%2ÿ"#$%&                                                                         ÿ
                  ÿ787ÿ778 ÿ+8ÿ9ÿ/868ÿÿ:88ÿ;<7ÿÿ787ÿ78 ÿ= 8ÿ>8689ÿ>8 ÿÿ5ÿ42?3432ÿ6
                   33ÿ70916
                  ÿÿÿÿÿÿ"#$%&ÿ'()ÿ*+,-ÿ.*/ÿ/++0*
                   ÿÿÿÿÿ6@ÿ'%AB$Cÿ6C)ÿ>7*D,E:D/ÿ*0.,=:.5F=*D,Eÿ5+*7
                  ÿG3H#3@ÿC32ÿI%BJ%                                                                             ÿ
                  ÿ787ÿ0 ÿ9ÿ/868ÿÿ:88ÿ;<7ÿÿ787ÿ78 ÿ= 8ÿ>868916
                  ÿÿÿÿÿÿ"#$%&ÿ'()ÿ*+,-ÿ.*/ÿ/++0*
                  ÿ1%Hÿ"#$%&ÿ#@ÿK#2LM#HÿKH                                                                      ÿ
                  ÿ787ÿ78 916
                  ÿÿÿÿÿÿ"#$%&ÿ'()ÿ*+,-ÿ.*/ÿ/++0*
                  ÿNM&O%ÿP55#O@%&                                                                               ÿ
 567898ÿQ87 ÿ9292R9R                            *8ÿÿFÿ9ÿ768                        *888678 ÿ41213432




                  Case 6:21-cv-03146-MDH Document 1-1 Filed 06/11/21 Page 21 of 21
 71197991678 8167871786879                                                              313
